Citation Nr: 1439183	
Decision Date: 09/03/14    Archive Date: 09/09/14

DOCKET NO.  04-31 269	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, West Virginia


THE ISSUE

Entitlement to service connection for rheumatoid disease.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

David Gratz, Counsel


INTRODUCTION

The Veteran served on active duty from July 1976 to July 1996.

This case comes before the Board of Veterans' Appeals (Board) from an August 2003 decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina, which denied the benefits sought on appeal.

In May 2007, the Veteran was afforded a videoconference hearing before the undersigned Veterans Law Judge.  Thereafter, in July 2007, the Board remanded the Veteran's claim for additional development.  Once that development was complete, the Board issued a March 2010 decision denying service connection.  The Veteran then appealed that Board decision to the United States Court of Appeals for Veterans Claims (Court).  An October 2010 Court Order remanded the claim to the Board for readjudication in accordance with a Joint Motion for Remand (JMR).  The Board remanded the claim to the RO in September 2011 for development in compliance with the Court's instructions.  In September 2012, the Board issued a new decision denying service connection.  The Veteran appealed that Board decision to the Court, and a May 2013 Court Order remanded the claim to the Board for readjudication consistent with the JMR.  The case is now before the Board for further appellate consideration.

The Board acknowledges that the Veteran's claim was initially characterized as service connection for a pleural effusion requiring thoracotomy, decortication, and chest tube placement, claimed as lung surgery secondary to a connective tissue disorder.  However, the Veteran has subsequently submitted numerous lay statements and clinical evidence indicating that the disability at issue is, in fact, rheumatoid disease.  When determining the scope of an issue on appeal, the Board has an obligation to broadly consider the claimant's description of the claim, the symptoms the claimant describes, and the information the claimant submits in support of that claim.  Brokowski v. Shinseki, 23 Vet. App. 79 (2009).  Accordingly, the Board finds that the Veteran's claim is most appropriately characterized as reflected on the title page of this decision.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Under the terms of the May 2013 JMR and Court Order, the Board is required to make reasonable efforts to obtain the Veteran's treatment records from the Martinsburg, West Virginia VA Medical Center (VAMC), including specifically:  1) treatment records from J.B., MA, dated March 2009, 2) treatment records showing a follow-up for a rheumatoid disorder after October 2010 and June 2011, and 3) treatment by Dr. S. on or before July 2011.  Review of the Virtual VA file shows that all of those records were associated with the electronic file on June 27, 2013.

The terms of the May 2013 JMR and Court Order also require that "Before relying on any additional evidence developed, the Board should ensure that Appellant is given notice thereof, an opportunity to respond thereto, and the opportunity to submit additional argument or evidence."  [Citations omitted.]  The Veteran is hereby notified that the requested evidence has been developed, and, by the terms of this remand, that he has the opportunity to respond thereto and to submit additional argument and evidence.

The Board notes that the RO issued a rating decision in June 2013 wherein it denied reopening of the Veteran's claim of entitlement to service connection for rheumatoid arthritis, notwithstanding the Board's September 2012 denial of entitlement to service connection for rheumatoid disease.  Presumably, the RO was unaware that the Veteran has appealed the Board's September 2012 decision to the Court, and considered the Board decision as final.  Irrespective of its rationale, the RO lacked jurisdiction to decide a claim that was before the Court, and erred in finding that new and material evidence was required to reopen the claim.  Moreover, although the RO apparently associated the CAPRI records with the Virtual VA file on the same day as it issued the June 2013 rating decision, it did not list the Martinsburg, West Virginia VAMC records as among those that it considered in its rating decision-instead, it listed records from VAMCs in Clarksburg, West Virginia; Baltimore, Maryland; Washington, District of Columbia; and Charleston, South Carolina.  Further, even if the RO reviewed the relevant records from the Martinsburg, West Virginia VAMC, its decision not to list those records in its Evidence section or elsewhere deprived the Veteran of his right to be notified that those records had been obtained and considered, and to respond with additional argument or evidence.  Bernard v. Brown, 4 Vet. App. 384, 394 (1993).  Consequently, the RO should readjudicate the claim of entitlement to service connection for rheumatoid disease in either a rating decision or a supplemental statement of the case, as appropriate.

As the appeal is being remanded for development, the RO should ask the Veteran to identify any additional, pertinent medical treatment that he has received, and take appropriate measures to obtain those records.  Any additional, pertinent VA treatment records, including those from the VAMCs in Martinsburg, West Virginia; Clarksburg, West Virginia; Baltimore, Maryland; Washington, District of Columbia; and Charleston, South Carolina should either be made accessible electronically or be printed and added to the file.  See 38 C.F.R. § 3.159(c)(2); Bell v. Derwinski, 2 Vet. App. 611 (1992); Stefl v. Nicholson, 21 Vet. App. 120 (2007).

Accordingly, the case is REMANDED for the following action:

1.  The RO should contact the Veteran and ask that he identify any outstanding VA and non-VA records pertaining to his rheumatoid disease that are not already of record.  The RO should take appropriate measures to request copies of any outstanding records of pertinent VA or private medical treatment-including those from the VAMCs in Martinsburg, West Virginia; Clarksburg, West Virginia; Baltimore, Maryland; Washington, District of Columbia; and Charleston, South Carolina-and associate them with the claims file.  Any negative response should be in writing and associated with the claims file.

2.  Notify the Veteran that he may submit additional lay statements from himself and other individuals who have knowledge of the nature and onset of his symptoms of rheumatoid disease, and also notify him that the evidence specified in the May 2013 Court Order and JMR has been developed, and that he has the opportunity to respond thereto and to submit additional argument and evidence.

3.  After the above development has been completed and all documents have been associated with the claims file, transfer the Veteran's claims file to a VA rheumatologist and/or if necessary, a pulmonologist for a medical opinion.  If and only if, the examiner determines that an examination is needed, such examination should be scheduled and all appropriate tests should be conducted.  The claims file should be made available to and reviewed by the examiners.  The examiner(s) should opine whether it is at least as likely as not (at least a 50 percent probability) that the Veteran's rheumatoid disease had its clinical onset in service, manifested to a compensable degree within a year after separation from service, or is at least as likely as not related to any symptoms, treatment or events of service.

4.  After providing the Veteran adequate time to respond, and after conducting any further development deemed warranted, readjudicate the appeal.  If the claim remains denied, issue a supplemental statement of the case to the Veteran and his representative and provide an opportunity to respond before the case is returned to the Board.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
C. CRAWFORD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).

